Filed 3/9/22 Holly Hill Investments v. Flaherty CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


HOLLY HILL INVESTMENTS, LLC,                                            B306603

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. 19STRO07920)
         v.

VINCE FLAHERTY,

         Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los
Angeles County, Lawrence P. Riff, Judge. Dismissed.
      Vince Flaherty, in pro. per., for Defendant and Appellant.
      McKenna, Brink, Signorotti and Dominic V. Signorotti for
Plaintiff and Respondent.
                _______________________________

      Appellant Vince Flaherty appeals from the trial court’s
entry of a workplace violence restraining order. Because the
order has expired and the record does not reflect any request for
renewal of the order, we dismiss the appeal as moot.
      The parties are familiar with the facts and our opinion does
not meet the criteria for publication. (Cal. Rules of Court, rule
8.1105(c).) We accordingly resolve the cause before us, consistent
with constitutional requirements, via a written opinion with
reasons stated. (Cal. Const., art. VI, § 14; Lewis v. Superior
Court (1999) 19 Cal.4th 1232, 1261–1264 [three-paragraph
discussion of issue on appeal satisfies constitutional requirement
because “an opinion is not a brief in reply to counsel’s
arguments”; “[i]n order to state the reasons, grounds, or
principles upon which a decision is based, [an appellate] court
need not discuss every case or fact raised by counsel in support of
the parties’ positions”].)

                             DISCUSSION

      After a contested evidentiary hearing on two court days in
January 2020, the trial court entered a Workplace Violence
Restraining Order pursuant to Code of Civil Procedure section
527.8. The order protected several specifically identified
individuals by prohibiting Flaherty from engaging in various acts
of harassment, violence, and threats involving them, and by
restraining Flaherty from coming within thirty yards of
properties identified as Holly Hill’s workplace (with certain
exceptions to allow Flaherty access to his property). By its
express terms, the restraining order, issued on January 9, 2020,
was to expire on January 9, 2021 at 5:00 p.m. The parties agree
that the restraining order expired on that date.




                                 2
       An appeal is moot if events render it impossible for the
appellate court to grant the appellant any effective relief.
(Newsom v. Superior Court (2021) 63 Cal.App.5th 1099, 1109; see
Building a Better Redondo, Inc. v. City of Redondo Beach (2012)
203 Cal.App.4th 852, 866 [“‘a live appeal may be rendered moot
by events occurring after the notice of appeal was filed’”].) “If
relief granted by the trial court is temporal, and if the relief
granted expires before an appeal can be heard, then an appeal by
the adverse party is moot. [Citation.] However, ‘there are three
discretionary exceptions to the rules regarding mootness: (1)
when the case presents an issue of broad public interest that is
likely to recur [citation]; (2) when there may be a recurrence of
the controversy between the parties [citation]; and (3) when a
material question remains for the court’s determination
[citation].’” (Environmental Charter High School v. Centinela
Valley Union High School Dist. (2004) 122 Cal.App.4th 139, 144;
Harris v. Stampolis (2016) 248 Cal.App.4th 484, 495 (Harris).)
       The record here discloses no support for any of the three
discretionary exceptions to the rules regarding mootness, and we
decline to hear the merits of Flaherty’s appeal. First, this case
does not present an issue of broad public interest that is likely to
recur; it is a dispute between specific private parties, and there is
no cognizable evidence suggesting that there is any public
awareness of, much less public interest in, the facts that led to
issuance of the restraining order.
       Second, we reject Flaherty’s contention that because he
continues to engage in litigation in various civil matters in the
superior court against Holly Hill, we should assume the
controversy between the parties will recur. Were we to do so, we
would effectively eliminate the mootness doctrine as it relates to




                                  3
workplace violence restraining orders. These orders expire either
by their terms or by operation of law, regardless of whether the
parties’ relationship—whatever it may be—continues or ends. It
is significant that neither Holly Hill nor any protected person
identified in the January 9, 2020 order sought to extend the order
before it expired, despite continuing litigation between Flaherty
and Holly Hill. The appeal here stands in contrast to the facts
set forth in Harris, where the court exercised its discretion to
review a civil harassment restraining order after the restraining
order was renewed. “Given the renewal of the restraining order,”
the court said, “it seems likely that the controversy will recur
between the parties.” (Harris, supra, 248 Cal.App.4th at p. 496.)
Here, the record reveals no request for renewal, much less an
actual renewal of the restraining order.
       Third, there are no questions that remain for adjudication
that could even arguably be material, particularly given the
expiration of the restraining order ten months before Flaherty
even filed his opening brief in this appeal.
       Flaherty urges this court to exercise its discretion to hear
this matter, based on a conclusory and speculative claim that the
entry of the restraining order has caused, or will cause, him
reputational damage. While seeking to clear one’s name or
record may be of such significance to provide reason not to apply
the mootness doctrine in a criminal case, there is no such
exception in this civil context. (See People v. DeLeon (2017) 3
Cal.5th 640, 646, fn. 2 [a criminal defendant can “demonstrate
sufficiently concrete consequences to avoid a finding of mootness,
even if the term of imprisonment has already concluded”]; People
v. Succop (1967) 67 Cal.2d 785, 790 [a “defendant is entitled to
the opportunity to clear his name of the adjudication that he is a




                                 4
probable mentally disordered sex offender”]; People v. Ellison
(2003) 111 Cal.App.4th 1360, 1368–1369 [“[a] criminal case
should not be considered moot where a defendant has completed
a sentence where . . . the sentence may have ‘disadvantageous
collateral consequences’”]; People v. Delong (2002) 101
Cal.App.4th 482, 484 [criminal defendant’s appeal was not moot
where she complied with the terms of her probation and was
“entitled to an opportunity to clear her name and rid herself of
the stigma of criminality”].) Even were we to consider
reputational damage from the entry of a Workplace Violence
Restraining order to be a sufficient reason to overcome mootness
in some circumstances, here we find the record is devoid of any
persuasive evidence that Flaherty has suffered, or likely will
suffer, reputational damage. Accordingly, we decline to exercise
our discretion to hear the matter.
       Because we have concluded that Flaherty’s appeal is moot,
we dismiss it without reaching the merits of his contentions of
trial court error.1




      1 Flaherty’s motion to remand the matter for re-service of
subpoenas duces tecum, filed with this court on January 10,
2022, is denied.




                                5
                       DISPOSITION

The appeal is dismissed.




                                MOOR, J.

We concur:




             RUBIN, P. J.




             KIM, J.




                            6